Citation Nr: 0008144	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-14 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from December 1944 to November 
1947 and from March 1949 to May 1954.  

At the hearing on appeal in December 1998, the appellant 
limited her appeal to the issue set out on the title page and 
the issue of entitlement to death pension benefits; however, 
the appellant failed to file a timely substantive appeal with 
respect to her pension claim and that issue is not properly 
before the Board at this time.  

The appellant's representative feels that the RO handled this 
case on a de novo basis, rather than a new and material 
basis; however the Board notes that the underlying reasoning 
of the RO speaks to the fact that new and material evidence 
has not been submitted to reopen the claim for service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1. Service connection for cause of the veteran's death was 
denied by rating action in September 1983; the appellant was 
notified of the decision, but did not appeal.  

2.  Evidence submitted by the appellant since the RO's 
September 1983 decision includes her statements and hearing 
testimony that the veteran died of service-connected 
disability and a lay and a medical statement reporting that 
veteran received treatment for unnamed health problems prior 
to his death in 1983.  

3.  The additional evidence provided is either cumulative 
and/or not competent, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
appellant's claim.


CONCLUSIONS OF LAW

1.  The RO's September 1983 decision denying the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is final  38 U.S.C.A. § 4005 (West 1982 & 
Supp. 1983); 38 C.F.R. § 19.192 (1983); currently 38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1103 (1999).

2.  Evidence submitted since the RO's September 1983 
decision, which denied service connection for cause of the 
veteran's death, is not new and material; the appellant's 
claim for VA benefits is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Available service medical records show that the 
veteran had pes planus on entrance and discharge from his 
first period of service,  These records do not show the 
presence of any other chronic disability during service.  
There are also no post-service records showing the presence 
of any chronic disability at any time proximate to service 
discharge.  

In May 1948, the veteran filed a claim for service connection 
for shoulder and arm disorders that was denied, since such 
were not shown in service.  The veteran did not appeal this 
determination and he filed no subsequent claims for service 
connection.

The veteran died in March 1983.  At the time of death, he was 
not service connected for any disability.  The death 
certificate shows the cause of death as natural causes due to 
probable heart attack.  An autopsy was not conducted.  

A rating action in September 1983 denied service connection 
for cause of the veteran's death since it was not shown that 
the "condition" that resulted in the veteran's death was 
related to service.  The appellant was advised of this 
adverse determination in October 1983, but did not appeal.  

The appellant attempted to reopen her claim in 1991, but did 
not submit new and material evidence as requested by the RO.

In May 1997, the appellant again attempted to reopen her 
claim for service connection for cause of the veteran's 
death.  She argued that the veteran should have been service 
connected for the heart attack that according to the death 
certificate caused his death.  She provided a copy of the 
veteran's death certificate.  In support of her claim, she 
also submitted a statement from one of the veteran's former 
employees, who noted that the veteran had mental and physical 
problems and took medication prior to his death.  A statement 
by a physician reported that he treated the veteran for 
several years prior to his death..  She felt that the 
foregoing represented new and material evidence.  

At the hearing on appeal, the appellant reiterated her 
contention that the veteran's death was related to service, 
but she provided no reasoned argument to support this claim.  
She also furnished no competent medical evidence or opinion 
to support her view in this regard.  

Criteria.  Despite the finality of a prior decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

Analysis.  At the time of his death in 1983, the veteran was 
not service connected for any disability and while the cause 
of death was thought to be cardiovascular in nature, there 
was no showing of cardiovascular disease during service or 
for many years thereafter.  There was also no showing of any 
other chronic disability of service origin that could have 
been responsible for or contributed to the veteran's death. 

Upon consideration of the foregoing, the RO in 1983 held that 
no chronic disability was shown in service or during any 
applicable presumptive period following service discharge.  
It was also noted that the veteran had no service-connected 
disabilities at the time of death to which his death could be 
attributed.  The RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  In the absence of an appeal, that decision 
became final.  

Since the September 1983 rating decision, the new evidence 
added to the record includes the appellant's contentions and 
testimony that she believes the veteran's death was related 
to service; however, she has furnished no competent medical 
evidence to support her theory.  The submitted lay statement 
refers to treatment long after service discharge.  She has 
also furnished a physician's statement showing treatment of 
the veteran for several years prior to his death, but this 
does not address the underlying basis of the previous denial 
that a disability of service origin was not shown to have 
caused the veteran's death.  The physician references 
treatment long after service discharge and his statement does 
not serve to relate the cause of the veteran's death to 
service, which ended many years earlier.  The death 
certificate submitted was of record at the time of the 1983 
determination.  

The fact that the veteran received medical treatment prior to 
his death is not in dispute.  The critical question is 
whether the appellant has presented additional evidence which 
tends to show that a disability of service origin was 
instrumental in his death.  The submitted evidence shows 
medical treatment years after service discharge, but does not 
serve to relate such treatment to service or service-
connected disability.  Thus, the Board determines that while 
this evidence is new, in that it was not previously of 
record, it is not material, as it does not bear directly and 
substantially upon the specific matter under consideration.  
Accordingly, the request to reopen the previously denied 
claim of entitlement to service connection for the cause of 
the veteran's death is denied.


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for cause of the veteran's 
death, the claim remains denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

